Exhibit 99.1 ROGERS COMMUNICATIONS INC. 333 Bloor St. E., 9th Floor Toronto, Canada M4W 1G9 February 22, 2010 To: The Toronto Stock ExchangeCanadian Securities Regulatory AuthoritiesThe Canadian Depository for Securities Ltd. Rogers Communications Inc. – Notice of Meeting and Record Date Dear Sirs/Madams: Pursuant to s. 2.2 of National Instrument 54-101 Communication with Beneficial Owners of Securities of a Reporting Issuer (“NI 54-101”), we advise as follows: Meeting Type: Annual General Meeting Record Date for Notice of Meeting: 03/19/2010 Record Date for Voting (if applicable): 03/19/2010 Meeting Date: 04/29/2010 Meeting Location (if available): Toronto Voting Security Details: Description CUSIP Number ISIN CLASS A VOTING CA7751091017 Yours very truly, Rogers Communications Inc. “Graeme H. McPhail” Graeme H. McPhail Associate General Counsel
